Citation Nr: 0332673	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  93-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, evaluated as 20 percent 
disabling for the period preceding December 20, 1999.

2.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury with instability, evaluated 
as 10 percent disabling for the period beginning December 20, 
1999.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, evaluated as 10 percent 
disabling for the period beginning December 20, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  For the period preceding December 20, 1999, the veteran's 
postoperative 
residuals of a right knee injury were manifested by no more 
than moderate instability.

2.  For the period beginning December 20, 1999, the veteran's 
postoperative residuals of a right knee injury were 
manifested by no more than moderate instability.

3.  For the period beginning December 20, 1999, the veteran 
had traumatic arthritis with range of motion from 0 to 120 
degrees, limitation of flexion to 15 degrees, or extension to 
20 degrees are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of a right knee injury for the 
period preceding December 20, 1999 have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Code 5257 (2002).  

2.  The criteria for a 20 percent (but no higher) evaluation 
for postoperative residuals of a right knee injury with 
instability for the period beginning December 20, 1999 have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 4.47, 4.40, 4.45, 4.59, Diagnostic Codes 5257 
(2002).

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee for the period 
beginning December 20, 1999 have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 4.47, 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5260, 5261, 5256 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran had right knee 
pain since a fall in 1988.  In October 1990, arthroscopy of 
the right knee was performed.  At that time, the veteran was 
found to have a medial plica and this was excised.  The 
veteran continued to have incapacitating right knee pain 
despite physical therapy since that time.  In April 1991, 
another arthroscopy of the right knee was performed.  A tear 
of the posterior horn of the lateral meniscus was found and a 
partial meniscectomy was performed.  The veteran was later 
discharged from service for this condition.

At his March 1992 VA examination, the veteran reported having 
pain in his right knee with swelling and instability.  The 
veteran indicated that he wore a brace for stability and 
believed that he had lost strength in the right lower 
extremity when compared to the left.

The examination showed no swelling of the right knee, but 
there was tenderness overlying just medial to, and below, the 
right patella on deep palpation.  There was no tenderness on 
lateral palpation or over the patellar tendon or posteriorly.  
There was excess crepitation under the patellar of the right 
knee.  The veteran could extend to 0 degrees and flex to 135 
degrees.  He had some discomfort to the extreme of flexion.  
There was no discomfort with lateral or medial stress.  The 
examiner noted that the knee felt stable except the anterior 
drawer sign was 1+ positive.  Right thigh - 6" above the 
knee dominant leg (measured 19" in circumference where as 
the left thigh 6" above the knee measured 20" in 
circumference - strength of the left quadriceps, estimated to 
be 5/5 strength right quadriceps - estimated to be 4/5.  

At his April 1993 Travel Board hearing, the veteran testified 
that he could not stand and lift objects at a job without 
having pain, swelling, and giving way of his right knee.  The 
veteran indicated that he could stand for about 30 or 40 
minutes before his leg started hurting and would give way.  
He also testified that he did not walk up or down stairs 
unless it was absolutely necessary.  He indicated that he 
could not bend his knee completely.  The veteran reported 
that he could straighten it out but after he straightens it 
out it pops.  The veteran indicated that he wore a knee brace 
and took Tylenol for pain.  He testified that his knee locks 
up but not completely.  

VA outpatient treatment records dated May 1994 show that the 
veteran was fitted for a new knee brace and reported problems 
with knee popping, pain, and giving way.

An August 1996 VA radiological report revealed a normal right 
knee.

At his November 1994 VA examination, the veteran reported 
pain in the medial aspect and was using a Lennox brace, but 
indicated this was painful in long use and with his work 
which involved long standing it became very painful requiring 
medication for relief.  

The examination showed the veteran could ambulate normally 
with the brace.  There was generalized mild swelling around 
the patella with tenderness along the medial aspect of the 
joint, but there was no abnormal mobility.  Range of motion 
was within normal limits, but flexion of the joint to the 
maximum caused severe pain.

At his December 1996 VA examination, the veteran reported 
periodic flare-up of his knee depending on how much he had to 
stand on them and how much bending and stooping he had to do.  
It was noted that the veteran wore a brace at all times.  He 
indicated that when flare-ups occurred, he was unable to bend 
his knee as far and the pain increased substantially.  He 
reported pain, swelling, and sometimes knee collapse.  He 
noted that on a good day he could walk about a mile.

The examination showed that the veteran walked favoring the 
right knee.  His passive range of motion was full with no 
ligamentous instability demonstrated.  When the veteran 
attempted to bend his knee weight bearing (full knee bend) he 
could only do about 20 to 25 degrees of flexion with the 
weight bearing.  The examiner noted marked atrophy of the 
right thigh as compared to the left.  The measurements on the 
left were 21" circumference measured 5" above the patella 
and 19" when measured 2" above the patella.  The similar 
measurements on the right leg were 20" and 17.5".  There 
was obvious wasting of the thigh musculature.  The examiner 
noted that in his opinion the veteran had marked impairment 
and was starting to get symptoms on his left knee due to the 
increased strain from favoring his right leg.  X-rays showed 
no evidence of fracture, subluxation, effusion, or focal 
degenerative change.  It was noted that there had been no 
change since the x-rays in 1994. 

At his April 1999 VA examination, the veteran reported daily 
pain, which was medial, lateral, and deep within the middle 
of the knee.  He did not describe stiffness and stated that 
if he were on his right knee all day, it would swell or 
become puffy immediately to the inside and outside areas of 
the patella.  He did not describe redness or increased heat.  
He felt that the knee was unstable or gave way.  He felt that 
it tended to buckle as if it was going to give way, then when 
he had weight bearing he felt that the knee might shift to 
some extent toward the inside or medial side.  He did not 
describe wearing out the knee, any excess fatigability or 
actual lack of strength in that he favored to the extent that 
he no longer ran, no longer did full knee bends and no longer 
took resistive exercises to any extent because of pain in the 
knee.  The veteran indicated that he was not under active 
treatment or follow-up.  He indicated that he took aspirin or 
Motrin 4 to 5 times a week.  The examiner noted that the 
veteran did not have flare-ups in the strict definition.  He 
described daily pain with no episodic flaring without 
aggravation or overuse.  It was noted that the veteran was 
given a Don Joy brace and a more flexible brace.

The examination showed that the veteran walked in with a 
scarcely perceptible limp favoring the right lower extremity.  
He had good posture.  On inspection there was normal 
alignment of both knees.  On measurement, it was noted that 
the veteran had lost some muscle mass in the right thigh 
compared to the left unaffected side, and on measurement 5" 
above the patella, the circumference on the right was 19", 
on the left at the same area was 20".  Gross testing of the 
quadriceps by the examiner showed no appreciable weakness.  
There was no obvious swelling of the right knee at this 
examination.  On palpation the veteran evidenced minimal 
tenderness directly over the patella, but in pushing the 
patella down onto the knee joint the veteran had some 
discomfort, but this was not acute.  He did have tenderness 
over the medial plical area and over the lateral plica to a 
slightly less extent on moderately vigorous palpation.  There 
was no appreciable crepitation subpatellar on right knee.  
There was no grinding.  On range of motion the veteran could 
fully extend the right knee.  He stated that this was 
uncomfortable, but he could extend and lock it.  The veteran 
could flex the right knee 140 degrees and stated that this 
was also uncomfortable adjacent to the patella.  Anterior and 
posterior signs for stability were negative.  The knee was 
stable medially.  No observable subluxation was seen, but 
there was a mild degree of lateral instability.  The examiner 
was unable to observe or feel significant subluxation on knee 
handing beyond the observed laxity on testing collateral 
stability.  This was noted as mild.  

The veteran had no difficulty doing knee bends and going down 
30 degrees then stopped.  He stated that it had become 
painful, but stopped for the most part because he felt his 
knee would give out from under him if he went further.  The 
examiner did not ask the veteran to try to go further.  The 
veteran was able to lift himself back to the standing 
position without problem.  He had no observable varus or 
valgus deformity.  There was no appreciable heat or redness 
around the effective joint.  

At his December 1999 VA examination, the veteran reported 
daily pain in the right knee, pain both medial and lateral 
and it felt deep.  The veteran believed the pain was 
significantly increased over the last 2 years.  The veteran 
did not complain of stiffness.  If the veteran stood on his 
feet all day he would have some puffy swelling noted about 
the kneecap.  The knee did not become inflamed.  He felt that 
the knee was not weak, but was in danger of becoming unstable 
and giving way, but it had not given way and he had not 
fallen due to this.  He indicated that the knee did not lock.  
The veteran indicated that he did not test endurance of the 
knee but spared the knee much as he could at his work.  He 
reported that the knee complaints had been so bad in the past 
year that he had his work reduced to where he could monitor 
more of his activities and not be on his feet as much in a 
days time and he had been allowed to do this.  He indicated 
that the character of the pain, in addition to aching, is a 
throbbing type pain.  The veteran did not get relief but had 
a feeling of stability.  In addition to painkillers such as 
Motrin, the veteran used a soft brace and a Don Joy brace 
alternately for a feeling of comfort and stability.  The 
veteran also experienced pain with overuse.

The examination showed that the veteran walked with a slight 
limp but with good posture.  The knees were not swollen on 
this examination.  Alignment was normal and on inspection, 
there was an estimated 1" loss of muscle mass right 
quadriceps, equidistant above the knee, compared to the left.  
There was no muscle weakness on testing this muscle.  There 
was no swelling and there was tenderness over the area of the 
patella.  He also had tenderness medially parapatellar and 
laterally parapatellar on palpation.  Neither crepitation nor 
grinding was felt.  The veteran could extend and lock the 
right knee to 0.  The last 10 degrees of extension were 
painful.  The veteran could flex his knee 130 degrees, which 
was uncomfortable, adjacent to the patella, after 90 degrees.  
Drawer signs were negative.  The knee was stable medially.  
There was no obvious subluxation.  There was a minimal degree 
of lateral instability and testing for instability laterally, 
that is, putting torque on the knee, was painful to the 
veteran.  The veteran cooperated, but with pain on a deep 
knee bend, where he was able to do half of the knee bend 
without pain, and pain began after half of a usual full knee 
bend and the maneuver was stopped because of pain.

The examiner summarized the veteran did experience symptoms 
of swelling and pain with overuse which would be fatigue.  He 
had no incoordination of his lower extremity and the knee 
remained strong as far as weakness was concerned.  The 
veteran did not experience range of motion loss, but painful 
range of motion at the extremes of motion tested.  The pain 
form overuse did adversely affect the veteran, both with 
symptoms and with time from work, but could not be expressed 
in terms of any motion gained or lost.  X-rays noted no 
significant degenerative changes detected.  The joint space 
was unremarkable.  Very tiny bone spur of the anterior 
inferior aspect of the patella was noted.  It was noted that 
the knee was essentially unchanged from the prior 
examination.

VA outpatient treatment records dated 1999 to 2001 indicated 
that the veteran worked in a warehouse full time and on his 
feet a great deal.  There was no history of falls.  There was 
mild medial lateral ligament laxity and painful medial aspect 
of right knee on compression medially.  

At his January 2002 VA examination, the veteran reported that 
his right knee caused him to be unable to do activities such 
as climb stairs easily, play basketball, and has lost 
numerous jobs due to increased pain and being out of work.  
He indicated that he had physical therapy that caused pain to 
increase and had to stop.  He quantified the pain in his 
right knee at 9/10, constant, daily, and lasting continuously 
but increasing with walking, climbing stairs, and any 
physical activity.  It was described as horrible to 
excruciating.  He noted that nothing alleviated the pain; he 
just had to stay off of his feet for relief somewhat.  He 
indicated considerable difficulty getting up form a chair and 
his right knee gives away.  He wore a Don Joy brace on his 
knee all the time.  The veteran complained of associated 
pain, weakness, stiffness, recurrent subluxation, swelling, 
inflammation, instability, locking, fatigue, and lack of 
endurance.  The veteran reported working as a material 
handler at a warehouse for the past 10 years.

The examination showed the veteran's gait to be somewhat 
antalgic favoring the left lower extremity.  The examiner 
noted that the veteran had limited function in standing and 
walking.  Standing for approximately 15 minutes and walking 
for approximately 10 minutes.  Beyond this the veteran had 
increased pain in the knee.  He had approximately one inch 
muscle loss just above the patella at the caudad portion of 
the thigh.  He had full joint line tenderness with mild 
medial swelling.  There was no effusion, redness, or heat 
noted.  No abnormal movement or instability was noted.  He 
had weakness with flexion and extension resistance at 4/5 
with 5/5 on the opposite side.  He had mild crepitus.  There 
was no redness, heat, drainage, swelling, abnormal movement 
or instability.  Range of motion of the right knee was 0-120 
with pain beginning at approximately 90 degrees and extension 
to 0 degrees.  Drawers and McMurray was within normal limits.  
There was pain; weakness, lack of endurance, or 
incoordination did not affect the range of motion.  It was 
noted that the veteran did not have any obvious 
constitutional signs of arthritis such as anemia, weight 
loss, fever, or skin disorder.  

It was noted that on the examination the veteran had some 
muscle atrophy.  There was decreased strength and decreased 
range of motion with pain.  The veteran did appear in obvious 
pain with attempt at activity for range of motion or 
squatting and did appear genuine.  The examiner noted that 
the veteran appeared to have a moderate degree of pain with 
minimal degenerative changes noted on x-ray.  The examination 
also revealed obvious avoidance of right knee producing 
muscle atrophy of the quadriceps.  There was some mild 
crepitus noted on the examination with mild swelling and 
joint line tenderness present.  The veteran began to have 
pain with range of motion at approximately 90 degrees of 
flexion with continuation up to 120 he had full extension 
present with some pain present at approximately the last 5 
degrees before fully locking knee.  The examiner noted that 
based upon the observation at the examination, the veteran 
would more likely than not experience additional range of 
motion with repeated activity required in a job such as 
warehouse maintenance.  The examiner was unable to give 
precise numbers as to the degree of loss.  His estimation 
based upon the veteran's history and observation, would be at 
least a 25 percent additional loss of range of motion.  This 
was based upon watching the veteran with activities such as 
attempting to bend, squat, and get in and out of a car as 
well as getting on and off the examination table and several 
attempts at range of motion.  There was also added component 
of decreased strength and muscle atrophy as indicated in the 
examination.  

VA outpatient treatment records dated March 1999 to November 
2002 show ongoing pain of the right knee.  In March 1999, it 
was noted presence of lateral to medial instability of the 
right knee.  In August 2001, it was noted that range of 
motion was okay at present with use of right knee brace.  In 
May 2002, it was noted that physical examination showed no 
effusion and Lachman's sign as negative for the right knee.  
Treatment record in August 2002 indicated that gait was 
stable, able to heel/toe walk, did not perform squat 
secondary to fear of falling.  The examination found no 
evidence of instability with Drawer, Lachman, and McMurray 
tests as normal, patellar tracking as good with crepitus 
noted.  The examiner cited MRI report, which was negative 
except that the anterior cruciate ligament as not fully 
visualized and x-rays reviewed and unchanged.

At his August 2002 VA examination, the veteran reported 
severe discomfort.  The examination showed slight puffiness, 
suprapatella.  There was tenderness medially parapatella.  
Some crepitation on the patellar range of motion 0 to 120 
degrees, the knee was painful.  There was 1+ instability 
lateral to medial.  The knee was stable posteroanteriorly and 
anteroposteriorly.  The veteran could do one-third of a knee 
bend and then had pain, so the maneuver was stopped.  The 
diagnosis was chondromalacia right knee, with injury; 
postoperative right knee with instability, pain, and reduced 
motion.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated March 1992, November 1994, December 1996, 
April 1999, December 1999, January 2002, and August 2002; 
transcript of April 1993 Travel Board hearing; VA outpatient 
treatment records dated May 1994 and 1999 to 2001; August 
1996 VA radiological report.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

The veteran was sent a VCAA letter in July 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  In addition, the veteran was 
scheduled for an orthopedic examination to ascertain the 
severity of his service-connected disability.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The service connected residuals of a right knee injury is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

By a rating decision dated October 1992, the RO granted 
service connection for postoperative residuals of a right 
knee injury under Diagnostic Code 5257 (recurrent subluxation 
or lateral instability) effective October 24, 1991.  As a 
result of a December 20, 1999 VA examination, the RO changed 
the veteran's rating criteria from the assigned 20 percent 
under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability) to Diagnostic Code 5259 (cartilage, semilunar, 
removal of, symptomatic) and Diagnostic Code 5003 
(degenerative arthritis) assigning 10 percent disability 
ratings to each for a combined evaluation of 20 percent. 

In this instance, the RO has rated the veteran's right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5259, 
removal of the semilunar cartilage.  A 10 percent evaluation 
is merited when this disability is symptomatic, and this 
evaluation has been assigned by the RO.

The RO has also rated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 which provides 
that degenerative arthritis established by x-ray will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint.  
When there is arthritis, confirmed by x-ray, and painful 
motion a 10 percent evaluation is warranted.  38 C.F.R. § 
4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
VAOPGCPREC 9-98.

Under Diagnostic Code 5257, moderate impairment of the knee 
warrants a 20 percent evaluation, and a 30 percent evaluation 
requires severe impairment of the knee.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 for limitation of extension of the leg 
provides a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.

Analysis

Based on review of the evidence of record, it is found that 
the veteran's right knee disability is no more than 
moderately disabling under Diagnostic Code 5257 for the 
period preceding December 20, 1999.  There is no medical 
evidence of severe recurrent subluxation or lateral 
instability.  The December 1996 VA examination showed passive 
range of motion was full with no ligamentous instability 
demonstrated.  X-rays showed no evidence of fracture, 
subluxation, effusion, or focal degenerative change.  It was 
noted that there had been no change since the x-rays in 1994.  
The April 1999 VA examination showed anterior and posterior 
signs for stability were negative, the knee was stable 
medially, and there was no observable subluxation seen, but 
there was a mild degree of lateral instability.  The examiner 
was unable to observe or feel significant subluxation on knee 
handling beyond the observed laxity on testing collateral 
stability.  This was noted as mild.  Therefore, an evaluation 
in excess of 20 percent for the veteran's postoperative 
residuals of a right knee injury for the period preceding 
December 20, 1999 is not warranted.

In view of the findings of instability and considering the 
veteran's symptoms, the overall disability picture for the 
right knee for the period beginning December 20, 1999 is 
consistent with moderate functional impairment, thereby 
supporting a 20 percent rating under Diagnostic Code 5257.  
The December 1999 VA examination showed Drawer signs were 
negative, the knee was stable medially, and there was no 
obvious subluxation.  There was a minimal degree of lateral 
instability and testing for instability laterally, that is, 
putting torque on the knee, was painful to the veteran.  The 
January 2002 VA examination showed no abnormal movement or 
instability, but the veteran had weakness with flexion and 
extension resistance at 4/5 with 5/5 on the opposite side.  
VA outpatient treatment records dated March 1999 to November 
2002 noted the presence of lateral to medial instability of 
the right knee in March 1999.  An August 2002 VA examination 
showed 1+ instability lateral to medial and the knee was 
stable posteroanteriorly and anteroposteriorly.  The 
diagnosis was chondromalacia right knee, with injury; 
postoperative right knee with instability, pain, and reduced 
motion.

It is concluded that, despite the veteran's use of a brace, 
there is no evidence that the veteran's right knee is 
manifested by severe recurrent subluxation or lateral 
instability, or that it causes more than moderate overall 
right knee impairment which would warrant an evaluation in 
excess of 20 percent under Diagnostic Code 5257.  The January 
2002 VA examination showed no redness, heat, drainage, 
swelling, abnormal movement or instability.  Drawers and 
McMurray were within normal limits.  VA outpatient treatment 
records dated August 2002 indicated that there was no 
evidence of instability with Drawer; Lachman and McMurray 
tests were normal, patellar tracking was good with crepitus 
noted.  

Finally, the medical evidence does not show an evaluation in 
excess of 10 percent is warranted for the veteran's traumatic 
arthritis of the right knee for the period beginning December 
20, 1999.  The December 1999 VA examination showed that the 
veteran could extend and lock his right knee to 0 degrees and 
he could flex his knee 130 degrees, which was uncomfortable, 
adjacent to the patella after 90 degrees.  In this 
examination, x-rays first noted very tiny bone spurring of 
the anterior inferior aspect of the patella.  At his January 
2002 VA examination, the veteran's range of motion of his 
right knee was noted as 0 to 120 degrees with pain beginning 
at approximately 90 degrees and extension to 0 degrees.  It 
was noted that there was pain; weakness, lack of endurance or 
incoordination did not effect the range of motion.  However, 
a rating beyond 10 percent is not warranted.  The range of 
motion of the veteran's right knee has been shown to be from 
0 degrees of extension to 120 degrees flexion.  The evidence 
indicates that the right knee disability is manifested by 
complaints of pain and crepitus.  The normal range of motion 
of the knee is from zero degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II (2002).  This does 
not warrant a compensable evaluation under either of the 
rating codes concerned with limitation of motion of the knee, 
so that an evaluation under these rating codes in excess of 
10 percent may not be assigned.  38 C.F.R. § 4.71a, Codes 
5260, 5261.  There is no evidence of ankylosis, so that 38 
C.F.R. § 4.71a, Diagnostic Code 5256 may not be applied.  

Generally speaking, when a service-connected knee disability 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
factors, such as limitation of motion or pain with use, are 
not to be considered when evaluating the disability.  Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) (when disability is rated 
under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply).  Therefore, the currently 
assigned 10 percent evaluation for loss of motion due to 
arthritis contemplates various symptoms, including pain and 
limitation of motion.  DeLuca, supra.




ORDER

Entitlement to a rating higher than 20 percent for 
postoperative residuals of a right knee injury for the period 
preceding December 20, 1999 is denied.

Entitlement to a 20 percent rating (but no higher) for 
postoperative residuals of a right knee injury with 
instability for the period beginning December 20, 1999 is 
granted.

Entitlement to a rating higher than 10 percent for traumatic 
arthritis of the right knee for the period beginning December 
20, 1999 is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

